United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.V., Appellant
and
PEACE CORPS VOLUNTEER SERVICES,
La Paz, Honduras, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-0986
Issued: January 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2014 appellant filed a timely appeal from a February 6, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the decision.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 13
percent permanent impairment of the right upper extremity for which he previously received a
schedule award.
On appeal, appellant asserts that he has established greater permanent impairment, that
the date of maximum medical improvement is incorrect, that OWCP refused to reimburse him
for a medical report, and that he continues to be permanently disabled.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 9, 2011 appellant, then a 68-year-old Peace Corps volunteer, injured his
right arm when he fell down steps. The claim was accepted for fracture of the right radius head,
closed fracture of the olecranon process of the right ulna, contracture of elbow joint, and pain in
joint, arm, and hand of the right upper extremity. Appellant had emergency surgery in
Honduras, was evacuated to Panama for further surgery, and was then transferred to Seattle,
Washington, where on June 1, 2011 he underwent submuscular ulnar nerve transposition with
resection of heterotopic ossification and release of posterior and anterior capsulotomy and
manipulation of elbow. The pre- and postoperative diagnoses were capsular contracture and
heterotopic ossification of the right elbow and ulnar nerve neuropathy.
On March 21, 2012 OWCP terminated appellant’s wage-loss compensation as he had no
further disability due to his work injury. In a merit decision dated July 6, 2012, it denied
modification of the prior decision.
Appellant filed a schedule award claim (Form CA-7) on July 27, 2012. Shortly,
thereafter he moved from Washington State back to Honduras. In a July 24, 2012 report,
Dr. Honorio Claros Fortin, an orthopedic surgeon, noted right elbow active flexion of 50 degrees,
extension to 165 degrees, right wrist dorsiflexion of 55 degrees, left wrist dorsiflexion of 75
degrees, right volar flexion of 55 degrees, and left volar flexion of 80 degrees. There was no
pronation or supination, and the fingers of the right and left hand had complete mobility and
normal strength.
By letter dated August 21, 2012, OWCP asked appellant to provide an impairment rating
in accordance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).2 Appellant was afforded 30
days to submit the requested information. He submitted no additional medical reports, and on
September 26, 2012 OWCP denied his claim for a schedule award.
On October 10, 2012 appellant requested reconsideration, asserting that he should have
been sent for a second-opinion evaluation. In a merit decision dated November 1, 2012, OWCP
denied modification of the prior decision. It noted that it was unable to arrange second-opinion
evaluations overseas.
In a November 1, 2012 letter, OWCP provided a copy of the medical evidence to
Dr. Douglas P. Hanel, a treating Board-certified orthopedic surgeon, and requested an
impairment evaluation, in accordance with the sixth edition of the A.M.A., Guides. On
November 19, 2012 appellant informed OWCP that he would be stateside from January 9 to
February 9, 2013.
In a treatment note dated January 14, 2013, Dr. Hanel indicated that appellant had been
examined 15 months status post right elbow resection of heterotopic ossification with contracture
release on October 12, 2011. He provided physical examination findings and advised that right
shoulder range of motion was full, flexion-extension of the right elbow was 25 to 130 degrees,
2

A.M.A., Guides (6th ed. 2008).

2

and appellant could pronate to 30 degrees and supinate to neutral. Sensation was normal.
Dr. Hanel indicated that arthritis of the ulnohumeral joint was continuing to worsen and that
appellant was at maximum medical improvement. He indicated that appellant would require a
total elbow arthroplasty or arthrodesis in the future.
OWCP attempted to schedule a second-opinion evaluation while appellant was stateside,
but was unsuccessful. Appellant scheduled his own appointment with Dr. Brian D. Cameron, a
Board-certified orthopedic surgeon, and OWCP authorized the visit. In his February 3, 2013
report, Dr. Cameron described the employment injury and subsequent medical treatment and
appellant’s complaint of persistent right elbow pain and a sense of weakness. He indicated that
appellant continued to use his arm and had noticed a significant benefit from the contracture
release and the surgeries that had been performed by Dr. Hanel. Dr. Cameron advised that
physical examination demonstrated 30 degrees of flexion contracture to approximately 110
degrees with profound weakness in both pronation and supination due to ankylosis. Sensation
was intact distally. Dr. Cameron diagnosed severe post-traumatic arthritis of the right elbow
with associated ankylosis in supination, status post radial head prosthetic arthroplasty. He
indicated that appellant had reached maximum medical improvement and advised that at some
point he would require a total elbow replacement.
In accordance with the fifth edition of the A.M.A., Guides,3 Dr. Cameron found 8 percent
right upper extremity permanent impairment due to radial head replacement, 3 percent
permanent impairment due to a 30 degree flexion contracture, 4 percent permanent impairment
due to 110 degrees of flexion, 8 percent impairment due to profound supination weakness, 8
percent permanent impairment rating due to profound pronation weakness, 22 percent permanent
impairment due to ankylosis of 20 degrees, for a total of 53 percent right upper extremity
permanent impairment.
On March 13, 2013 OWCP asked Dr. Cameron to provide an impairment rating in
accordance with the sixth edition of the A.M.A., Guides. On June 10, 2013 Dr. Cameron
advised that, in accordance with Table 15-33, Elbow/Forearm Range of Motion (ROM),
appellant had a class 1 limitation of flexion to approximately 110 degrees, for 3 percent
permanent impairment, 30 degrees lack of full extension for 2 percent permanent impairment,
and 20 degrees of supination for 15 percent upper extremity impairment rating, for a total right
upper extremity impairment of 20 percent.
On June 20, 2013 Dr. Morley Slutsky, an OWCP medical adviser Board-certified in
occupational medicine, reviewed the medical record, including Dr. Cameron’s report. He
indicated that Dr. Cameron’s range of motion measurements were not in accordance with the
procedures proscribed by section 15.7 of the A.M.A., Guides, which require three measurements
per joint motion and the use of a goniometer. The medical adviser noted that diagnosis-based
impairment (DBI) was the preferred rating method under the A.M.A., Guides, and that
appellant’s most impairing diagnosis was radial head arthroplasty, complicated. He indicated
that, under Table 15-4, Elbow Regional Grid, for this diagnosis, appellant had a class 1
impairment with a default value of 11 percent. The medical adviser found a modifier of 2 for
3

Id. at (5th ed. 2000).

3

functional history and 3 each for physical examination and clinical studies. After applying the
net adjustment formula, Dr. Slutsky concluded that appellant had 13 percent right upper
extremity permanent impairment, the maximum allowed for this diagnosis.
On July 18, 2013 OWCP forwarded Dr. Slutsky’s evaluation to Dr. Cameron for review.
On July 24, 2013 it advised appellant that it would not authorize another physician visit for an
impairment evaluation.
Appellant submitted an August 13, 2013 report, in which Dr. Charles N. Brooks, a
Board-certified orthopedic surgeon, noted appellant’s complaint of pain and stiffness in the right
elbow, and that he had limitations in using his right arm in activities of daily living. Dr. Brooks
indicated that motions on left and right elbows respectively were extension 0/10 degrees and
flexion 140/110 degrees. There was readily apparent (both palpable and audible) crepitus in
lateral right elbow upon motions of the joint. Forearm pronation was 90/10 degrees and
supination 0/90 degrees. Grip and pinch, were weaker on right. Sensory testing revealed
hypesthesia throughout most of right forearm and also involving ulnar aspect of right hand, ring,
and little fingers. Dr. Brooks diagnosed open fracture dislocation right elbow, including
comminuted fractures of radial head and neck, fractures of olecranon and coronoid process, and
tears of both medial and lateral collateral ligaments, due to the February 9, 2011 injury. He
further diagnosed post-traumatic arthritis right elbow, complicating the elbow fracturedislocation, and right ulnar neuropathy, also complicating the elbow fracture-dislocation, status
post submuscular ulnar nerve transposition.
Dr. Brooks indicated that, in accordance with Table 15-4 of the sixth edition of the
A.M.A., Guides, the radial head arthroplasty diagnosis, complicated by heterotopic ossification
and ankylosis, was the highest causally-related impairment rating, and had an impairment range
of 9 to 13 percent. Dr. Brooks found a grade modifier of 2 for functional history and 3 for
physical examination. He found no modifier for clinical studies. He applied the net adjustment
formula and concluded that appellant had a 13 percent right upper extremity permanent
impairment based on the radial head arthroplasty diagnosis.
Dr. Brooks further found that the A.M.A., Guides indicated that a peripheral nerve
impairment could be combined with a DBI of the upper extremity level as long as the DBI did
not encompass the nerve impairment. He advised that appellant’s ulnar neuropathy was a
separate and distinct diagnosis, which caused an increased impairment. Dr. Brooks utilized
Table 15-23, Entrapment/Compression Neuropathy Impairment, and indicated that appellant had
no modifier for test findings because there was no electrodiagnostic study, and he had a grade
modifier of 3 for history due to constant hypesthesia in ulnar distribution. He further indicated
that appellant had a modifier of 2 for physical examination due to decreased sensation.
Dr. Brooks averaged the grade modifiers, concluding that appellant had grade modifier of 2,
which under Table 15-23 yielded an impairment of 7 to 9 percent. He concluded that, based on
appellant’s QuickDASH score of 45, he had an 8 percent right upper extremity impairment due
to peripheral nerve impairment. Dr. Brooks combined the 13 percent permanent impairment due
to radial head arthroplasty with the 8 percent permanent impairment due to peripheral nerve
impairment and concluded that appellant had 20 percent right upper extremity permanent
impairment.

4

On January 14, 2014 Dr. Slutsky again reviewed the medical record, including
Dr. Brooks’ report. He advised that the date of maximum medical improvement was August 13,
2013, the date of appellant’s impairment evaluation by Dr. Brooks. The medical adviser agreed
with Dr. Brooks’ conclusion that appellant had 13 percent permanent impairment under Table
15-4. However, Dr. Slutsky found that he was not entitled to an additional impairment rating for
right ulnar nerve peripheral neuropathy. He concluded that the condition was first diagnosed on
June 1, 2011 during surgery and had not been accepted as caused by the employment injury.
Dr. Slutsky concluded that appellant’s final right upper extremity permanent impairment rating
was 13 percent, based on the complicated right radial head arthroplasty.
By decision dated February 6, 2014, appellant was granted a schedule award for 13
percent permanent impairment of the right upper extremity, for a total of 283.92 days, to run
from August 13, 2013 to May 23, 2014.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to FECA’s program with the Director of OWCP.4 Section 8107 of FECA
sets forth the number of weeks of compensation to be paid for the permanent loss of use of
specified members, functions, and organs of the body.5 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires
the use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.6
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., Guides issued a 52-page document entitled, “Clarifications and
Corrections, [s]ixth [e]dition, [A.M.A.,] Guides.” The document included various changes to the
original text, intended to serve as an erratum/supplement to the first printing of the A.M.A.,
Guides. In April 2009, these changes were formally incorporated into the second printing of the
sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).7 The Board has approved the use by OWCP of the A.M.A.,

4

See 20 C.F.R. §§ 1.1-1.4.

5

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
6

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id at Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(February 2013).

5

Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.8
ANALYSIS
The issue on appeal is whether appellant has met his burden of proof to establish more
than 13 percent permanent impairment of the right upper extremity for which he previously
received a schedule award.
The Board finds that this case is not in posture for decision.
After significant observation of upper extremity schedule award appeals the Board has
found that OWCP has inconsistently applied Chapter 15 of the sixth edition of the A.M.A.,
Guides when granting schedule awards for upper extremity claims. This is because of an
inconsistent application of the proper use of the DBI or the ROM methodology when assessing
the extent of permanent impairment for schedule award purposes.9 The purpose of the use of
uniform standards is to ensure consistent results and to ensure equal justice under the law to all
claimants.10 In T.H., the Board concluded that OWCP physicians are at odds over the proper
methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and district
medical advisers use both DBI and ROM methodologies interchangeably without any consistent
basis. Furthermore, the Board has observed that physicians interchangeably cite to language in
the first printing or the second printing when justifying use of either ROM or DBI methodology.
Because OWCP’s own physicians are inconsistent in the application of the A.M.A., Guides, the
Board finds that OWCP can no longer ensure consistent results and equal justice under the law
for all claimants.11
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the February 6, 2014
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds that this case not in posture for decision.
8

Isidoro Rivera, 12 ECAB 348 (1961).

9

T.H., Docket No. 14-0943 (issued November 25, 2016).

10

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

11

Supra note 9.

6

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.12
Issued: January 27, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

7

